COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
H.B. ELECTRONICS, INC. AND H.B.                                    No. 08-15-00353-CV
ELECTRONICS,                                     §
                                                                     Appeal from the
                               Appellants,       §
                                                                   448th District Court
v.                                               §
                                                                 of El Paso County, Texas
MARIA L. BUENO,                                  §
                                                                 (TC# 2012-DCV03302)
                                Appellee.        §

                                  MEMORANDUM OPINION

          Pending before the Court is an agreed motion to dismiss the appeal because the parties

have resolved the dispute. See TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the

appeal.     Costs of the appeal are taxed against the party incurring same. See TEX.R.APP.P.

42.1(d).

                                             STEVEN L. HUGHES, Justice
August 24, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.